Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the amendment filed on 01/24/2022.  
Applicant has amended claims 1 and 4-7.  Specifically, the applicant has further amended independent claim 1, to incorporate the allowable subject matter recited in claim 3 and the feature recited in its intervening claim 2 and canceled claims 2 and 3.  Further, the applicant has further amended claim 7 to rewrite the claim in independent form including all the limitations of the base claim 1. 
Claims 1 and 4-14 are pending and have been examined.
Allowable Subject Matter
Claims 1 and 4-14 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance: -
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the communication module support comprises:  an upper panel part positioned above the wire-winding part, and on which the wireless communication module is positioned, and a lower panel part positioned under the wire-winding part, wherein the upper panel part is provided with the pile part protruding downwards from a lower surface thereof, and 2 the pile part is positioned to be removably coupled to the wire-winding part”.
In re to claim 7, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the pile part is positioned inside the hollow part to be moveable upwards and downwards so that the pile part selectively protrudes through a lower portion of the communication module support and is then fixed into the ground”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record to include either of the above limitations.
In re to claims 4-6 and 14, claims 4-6 and 14 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 8-13, claims 8-13 depend from claim 7, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YEMANE MEHARI/Primary Examiner, Art Unit 2839